_LAKH£HHARy

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

N0. 30074

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

 

sTATE oF HAwArI, P1aintiff~Appe11ee,
v.
DAVID JOHN PASCUA, Defendant-Appellant.

 

APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
- WAILUKU DIVISION
(CASE NO. 2DTC-09-OO2347)

SUMARY DISPOSITION ORDER
(By: Nakamura, C.J., and Leonard, J.,
with Ginoza, J., concurring separately)

Defendant-Appellant David John Pascua (Pascua) appeals
from a judgment of conviction on one count of No Motor vehicle
Insurance Policy, in violation of Hawaii Revised Statutes (HRS)

§ 431:1OC-104 (2005), entered on August 19, 2009, in the District
Court of the Second Circuit, Wailuku Division (district court).F

On appeal, Pascua argues that the district court erred
in finding him guilty of driving without no~fault insurance
because there was insufficient evidence (1) to negate Pascua's
good faith defense of lack of knowledge of no insurance under HRS
§ 43l:lOC-117(a)(4) (2005 & Supp. 2009); and (2) to support the
finding that Pascua acted with a reckless state of mind. Based
upon our careful review~of the record and consideration of the
arguments of the parties, we disagree.

I. BACKGROUND
At trial, Officer Joy Medeiros (Officer Medeiros)

testified that on March 21, 2009, she cited Pascua for, among

y The Honorable Kelsey Kawano presided.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

other things, driving a motor vehicle without a valid driver's
license and without insurance. Officer Medeiros was behind the
vehicle being driven by Pascua on Makawao Avenue, and she saw
that the vehicle had an expired tax sticker and an expired safety
sticker. After stopping the vehicle, Officer Medeiros asked
Pascua for "his license, registration, and insurance." Pascua
was unable to produce any of the requested documents.

Zachary Pascua (Zachary) testified that he is Pascua's
son and was the owner of the vehicle that was driven by Pascua.
The vehicle was over twenty years old, it was not working and
needed to be repaired, and Zachary had asked Pascua to try to fix
it. Zachary stated that he asks his father to do side jobs and
sometimes pays him. The vehicle was parked on Zachary's ranch
and Pascua was to work on the vehicle where it was parked.
According to Zachary, Pascua had not driven the vehicle before
the day he was cited because the vehicle had not previously been
running. The vehicle was not insured because Zachary did not
want to get it insured unless it was fixed. Zachary indicated
that he did not tell Pascua that the vehicle was uninsured.

Pascua testified that on the day of the citation, he
had just repaired the vehicle, was taking it on a test run, and
was driving the vehicle to his son's house to drop it off.
Pascua testified he was taking the vehicle to his son's house
because someone wanted to buy it for parts. According to Pascua,
the vehicle had license plates, but he did not look to see if it
had a safety sticker or a tax sticker. Pascua never asked his
son Zachary if the vehicle was insured, and Pascua stated he had
no reason to suspect that it was not insured, However, because
the vehicle was getting old and because "[t]he body was getting
rotten[,]" Pascua testified "[i]t was something that you would
like to use around the ranch" and he did not think it was good to

be putting it on the roadway.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

In closing argument, Pascua asserted a good faith
defense that he did not know the vehicle was uninsured. The

district court found that the good faith defense did not apply.

The question litigated in this case was pursuant to
Count II, no motor vehicle insurance. Defendant‘s assertion
of his good faith defense, the Court is finding that the
good faith defense does not apply in this case. Defendant
was driving a vehicle. There was no registration or
insurance. They [sic] were expired tags and safety. This
defendant had come into possession of this vehicle by way of
being asked to work on the vehicle, which was not running.
It was actually on the Defendant's son's ranch property.

By Defendant's own testimony, it was in bad shape,
really wasn't fit to be operated as a motor vehicle, and it
was probably adequate to be operated as a farm vehicle
rather than a motor vehicle on the highway.

And in fact, at the time that defendant went up, he
testified that his intention was to return it to his son's
place where his understanding was that it was going to be
sold for parts. And based upon the totality of the
circumstances, and the facts of this case, the Court does
find that the evidence does support that the defendant
recklessly drove his vehicle in violation of HRS 1031-
10(c)(104)[sic], that vehicle being -- an uninsured vehicle.

Pascua timely appealed.
II. DISCUSSION
A. Good Faith Defense

On appeal, Pascua contends that "[t]he trial court
erred when it rejected Mr; Pascua's good faith defense and
convicted Mr. Pascua of driving without no-fault insurance
because there was insufficient evidence presented [at trial] to
negate the defense." we disagree.

We will not set aside a verdict where there is
substantial evidence to support it. Substantial evidence is
defined as "credible evidence which is of sufficient quality and
probative value to enable a person of reasonable caution to
support a conclusion." State v. Lee, 90 HawaFi 130, 134, 976
P.2d 444, 448 (l999) (internal quotation marks, brackets, and

citations omitted).

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Pascua argues that the prosecution failed to negate the
good faith defense set forth in HRS § 431:1OC~117(a)(4)(C), which

provides:

(4) Any person cited under this section shall have
an opportunity to present a good faith defense,
including but not limited to lack of knowledge
or proof of insurance. The general penalty
provision of this section shall not apply to:

(C) Any operator of a borrowed motor vehicle if the'
operator holds a reasonable belief that the

subject vehicle is insured[.]
(Emphasis added.)
In State v. Kahaunaele, 10 Haw. App. 519, 531, 879 P.2d

566, 571 (1994), this court interpreted the above-emphasized
language set forth in HRS § 431=10c-11'7(a) (4) (c) .Z/ in state v.
Boloean, 73 Hawai‘i 86, 390 P.2d 673 (1995), the Hawai‘i supreme
Court cited with approval this court's interpretation of that

language in Kahaunaele:

[W]e believe that the following analysis from the
Kahaunaele opinion accurately characterizes the lack
of knowledge defense subsequent to the 1990 amendment:

The borrower of a motor vehicle has a statutory right
to reasonably believe that the borrowed motor vehicle
is insured. Evidence that the defendant borrowed and
operated upon a public street a motor vehicle that was
not insured under a no-fault policy is sufficient
evidence to sustain the lack of knowledge defense,

The fact that the borrower did not consider whether or
not the borrowed motor vehicle was insured does not
negative the defense. However, if one or more
relevant facts reasonably regpired the borrower to
inquire, he or she then had a duty to inquire until he
or she reasonably believed that the motor vehicle was
insured. The borrower's failure to satisfy that duty
to inquire negatives the defense, `

[Kahaunaele,] 10 Haw. App. at 531, 879 P.2d at 571.

§ The provision construed in Kahaunaele was previously codified as HRS
§ 431:10C-117(a)(2)(C) (Supp. 1992) and was the result of a 1990 amendment to
HRS § 431:10C-117. See 1990 Haw. Sess. Laws Act 167, § 1 at 329.

4

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Bolosan, 78 Hawafi at 91 n.9, 890 P.2d at 678 n.9 (brackets in
original omitted; emphasis added).

Here, the prosecution adduced evidence showing that
there were facts that reasonably required Pascua to inquire about
the insured status of the vehicle. This included evidence that
the vehicle was inoperable, old, and in poor condition when
Zachary asked Pascua to repair the vehicle; that Pascua worked on
the vehicle where it was parked on Zachary's ranch; that Pascua
himself did not think the vehicle was suitable for use on public
roadways and understood it was going to be sold for its parts;
and that the tax sticker and safety sticker affixed to the
vehicle had expired. We conclude that the trial evidence was
sufficient to show that Pascua had a duty to inquire about the
insured status of the vehicle in order to have a reasonable
belief that the vehicle was insured. Pascua admitted that he
never asked Zachary whether the vehicle was insured. we conclude
that the prosecution presented sufficient evidence to disprove
any good faith defense Pascua may have had.

Pascua argues that the district court's statement that
"the good faith defense does not apply in this case" indicates‘
that the district court erroneously placed the affirmative burden
of proving the good faith defense on Pascua, rather than l
requiring the prosecution to negate the good faith defense.
However, "[t]rial judges are presumed to know the law and to
apply it in making their decisions." Walton v. Arizona, 497 U.S.
639, 653 (1990), overruled on other grounds by Ring v. Arizona,
536 U.S. 584 (2002); see Au-Hoy v. Au-HoV, 60 Haw. 354, 358, 590
P.2d 80, 83 (1979) (stating that appellate courts "necessarily
approach a case with the assumption that no error has been
committed upon the trial . . . until this assumption has been
overcome by a positive showing" (internal quotation marks and

citation omitted)). We cannot read the district court's comments

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

as demonstrating that it misunderstood or misapplied the law
regarding the good faith defense.
B. ySufficiency of the Evidence Regarding
Reckless State of Mind
we reject Pascua's claim that there was insufficient
evidence to support the district court's finding that Pascua
acted recklessly. The record here contains substantial evidence
that Pascua acted recklessly with respect to whether the vehicle
was insured, including that: (1) the vehicle was inoperable at
the time Pascua was asked to try to repair it; (2) Pascua was to
repair the vehicle at Zachary's ranch where it was parked; (3)
given the poor condition of the vehicle, Pascua believed it was
suited for use on the ranch and not on the road; (4) Pascua
understood that Zachary was going to sell the vehicle for parts;
and (5) the tax and safety stickers on the vehicle had expired.
I I I . CONCLUS ION
For the foregoing reasons, the August 19, 2009,

judgment of the district court is affirmed.

DATED: Honolulu, HawaiHq September 23, 2010.

Ol'l th€ bl`i€fSt   Z.  

Jennifer D.K. Ng Chief Judge
Deputy Public Defender 7
for Defendant-Appellant

    

Renee Ishikawa Delizo
Deputy Prosecuting Attorney
County of Maui

for Plaintiff-Appellee